t c summary opinion united_states tax_court charles e townsend petitioner v commissioner of internal revenue respondent docket no 21894-04s filed date charles e townsend pro_se james h harris jr for respondent chiechi judge this case was heard pursuant to the provi- sions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority 1hereinafter all section references are to the internal_revenue_code in effect for the year at issue all rule refer- ences are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for his taxable_year the issues remaining for decision are is petitioner entitled to deduct certain claimed medical and or dental expenses we hold that he is not is petitioner entitled to deduct certain claimed chari- table contributions we hold that he is not is petitioner entitled to deduct certain claimed automo- bile expenses we hold that he is not is petitioner entitled to deduct certain claimed lodging_expenses we hold that he is not is petitioner entitled to deduct certain claimed meal expenses we hold that he is not is petitioner entitled to deduct certain claimed uniden- tified travel_expenses we hold that he is not is petitioner entitled to deduct certain claimed uniden- tified business_expenses we hold that he is not is petitioner entitled to deduct certain claimed union dues in excess of those allowed by respondent we hold that he is not background some of the facts have been stipulated and are so found at the time petitioner filed the petition in this case he resided in keyser west virginia from april through october of petitioner was employed away from his residence as a truck driver by a pipeline construc- tion company during january through march and october through date petitioner was not employed away from his residence petitioner timely filed a tax_return for his taxable_year petitioner’ sec_2002 tax_return in schedule a-itemized deductions included as part of that return schedule a petitioner claimed medical and dental expenses medical and or dental expenses totaling dollar_figure prior to the application of the 5-percent floor imposed by sec_213 as required by sec_213 petitioner reduced the dollar_figure of such expenses claimed in the schedule a by percent of his adjusted_gross_income ie by dollar_figure in hi sec_2002 schedule a petitioner also claimed gifts to charity charitable_contributions totaling dollar_figure finally in hi sec_2002 schedule a petitioner claimed job expenses and most other miscellaneous deductions job expenses totaling dollar_figure prior to the application of the two-percent floor imposed by sec_67 of that total petitioner claimed dollar_figure as unreimbursed employee_expenses dollar_figure as tax preparation fees and dollar_figure as other expenses identified as union dues with respect to the dollar_figure of claimed unreimbursed employee_expenses petitioner as required completed form ez unreimbursed employee business_expenses and included that form as part of petitioner’ sec_2002 tax_return form 2106-ez in the form 2106-ez petitioner claimed the following unreimbursed employee_expenses expense vehicle travel2 busine sec_3 meals amount 1dollar_figure dollar_figure dollar_figure 4dollar_figure 1petitioner calculated the dollar_figure of claimed vehicle ex- penses by using the standard mileage rate for of cents per mile and multiplying that rate by big_number the number of miles that petitioner claims he drove his automobile for business business miles during 2in the form 2106-ez the expense category travel travel expense category covered travel_expenses while away_from_home_overnight including lodging airplane car rental etc but not expenses for meals or entertainment petitioner did not specify in the form 2106-ez the type s of travel_expenses that he was claiming 3in the form 2106-ez the expense category business covered business_expenses not included in the expense categories vehicle travel and parking fees tolls and transporta- tion including train bus etc that did not involve overnight travel or commuting to and from work petitioner did not specify in the form 2106-ez the type s of business_expenses that he was claiming 4in calculating the dollar_figure of claimed meal expenses peti- tioner claimed in the form 2106-ez total meal expenses of dollar_figure and reduced that total by percent as required by sec_274 as required by sec_67 petitioner reduced the dollar_figure of total job expenses claimed in the schedule a by two percent of his adjusted_gross_income ie by dollar_figure in determining the taxable_income reported in petitioner’ sec_2002 tax_return petitioner deducted dollar_figure as medical and or dental expenses and dollar_figure as job expenses as well as the other itemized_deductions claimed in the schedule a including the claimed dollar_figure of charitable_contributions that were not subject_to the 5-percent floor imposed by sec_213 or the two- percent floor imposed by sec_67 respondent issued to petitioner a notice_of_deficiency notice for his taxable_year in that notice respondent disallowed the deductions for the dollar_figure of medical and or dental expenses that petitioner claimed in the schedule a after the reduction required by sec_213 the dollar_figure of charitable_contributions that petitioner claimed in the schedule a and the dollar_figure of job expenses that petitioner claimed in the schedule a after the reduction required by sec_67 discussion petitioner bears the burden of proving that the determina- tions in the notice are erroneous rule a 290_us_111 moreover deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction claimed indopco inc v 2petitioner does not claim that the burden_of_proof shifts to respondent under sec_7491 in any event petitioner has failed to establish that he satisfies the requirements of sec_7491 on the record before us we find that the burden_of_proof does not shift to respondent under sec_7491 commissioner 503_us_79 petitioner was required to maintain records sufficient to establish the amount of any deduction claimed sec_6001 sec_1_6001-1 income_tax regs petitioner claim sec_3 the following deductions medical and or dental expenses of dollar_figure prior to the application of the 5-percent floor imposed by sec_213 charitable_contributions of dollar_figure and job expenses of dollar_figure prior to the application of the two-percent floor imposed by sec_67 that consisted of a automobile expenses of dollar_figure b lodging_expenses of dollar_figure that petitioner included as part of the dollar_figure claimed in the travel expense category in the form 2106-ez c meal expenses of dollar_figure d the balance of dollar_figure that petitioner included as part of the dollar_figure claimed in the travel expense category in the form 2106-ez e unidentified business_expenses of dollar_figure and f union dues of dollar_figure in excess of those allowed by respondent respondent counters that petitioner has failed to carry his burden of 3although the court ordered petitioner to file a posttrial brief he failed to do so 4in the form 2106-ez petitioner claimed total meal expenses of dollar_figure which he reduced by percent as required by sec_274 5respondent concedes that during the year at issue peti- tioner paid dollar_figure of the dollar_figure of union dues that petitioner claimed in the schedule a included as part of petitioner’ sec_2002 tax_return establishing his entitlement to any of the deductions that he is claiming claimed medical and or dental expenses petitioner presented no evidence and advances no argument with respect to the medical and or dental expenses for which he claims a deduction on the record before us we find that petitioner has failed to carry his burden of establishing that he is entitled for his taxable_year to the deduction that he claims for medical and or dental expenses claimed charitable_contributions sec_170 allows a deduction for any charitable contri- bution as defined in sec_170 that is made during the taxable_year a taxpayer claiming a deduction under sec_170 must satisfy certain requirements prescribed by regulations promulgated under that section see sec_1_170a-13 income_tax regs in support of his position that he is entitled for his taxable_year to a deduction of dollar_figure for charitable contribu- 6in addition to respondent’s concession that petitioner paid union dues of dollar_figure see supra note respondent concedes that during the year at issue petitioner paid a tax preparation fee of dollar_figure respondent’s concessions will not affect the deficiency determined in the notice unless we were to sustain petitioner’s position with respect to his claimed expenditures_for the use of his automobile lodging meals unidentified travel purposes or unidentified business purposes that is because of the two- percent floor imposed by sec_67 tions petitioner apparently relies on a letter dated date petitioner’s date letter we find petitioner’s date letter to be nothing more than a self-serving and conclusory document that in any event does not satisfy certain requirements prescribed by regulations promulgated under sec_170 see sec_1_170a-13 income_tax regs on the record before us we find that petitioner has failed to carry his burden of establishing that he is entitled for his taxable_year to the deduction that he claims for charitable_contributions claimed job expenses a taxpayer is entitled to deduct all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business including traveling expenses including amounts expended for meals_and_lodging other than amounts which are lavish_or_extravagant under the circum- stances while away from home in the pursuit of a trade_or_business sec_162 claimed expenditures_for use of an automobile lodging meals and certain unidentified travel purposes for certain kinds of expenses otherwise deductible under sec_162 a taxpayer must satisfy certain substantiation requirements set forth in sec_274 before such expenses will be allowed as deductions in order for petitioner’s claimed expenditures_for the use of his automobile lodging meals and certain unidentified travel purposes to be deductible such expenditures must satisfy the requirements of not only sec_162 but also sec_274 to the extent that petitioner carries his burden of showing that such claimed expenditures satisfy the requirements of sec_162 but fails to satisfy his burden of showing that such expenditures satisfy the recordkeeping requirements of sec_274 petitioner will have failed to carry his burden of establishing that he is entitled to deduct such expenditures regardless of any equities involved see sec_274 sec_1_274-5t temporary income_tax regs fed reg date the recordkeeping requirements of sec_274 will preclude petitioner from deducting expenditures otherwise allow- able under sec_162 for_the_use_of his automobile lodging meals and certain unidentified travel purposes unless he substantiates the requisite elements of each such expenditure or use see sec_274 sec_1_274-5t temporary income_tax regs fed reg date a taxpayer is required to substantiate each element of an expenditure or use by adequate_records or by sufficient evidence corroborating his own statement sec_274 con- templates that a taxpayer will maintain and produce such substantiation as will constitute proof of each expenditure or use referred to in sec_274 written evidence has considerably more probative value than oral evidence alone in addition the probative value of written evidence is greater the closer in time it relates to the expenditure or use a contemporaneous log is not required but a record of the elements of an expenditure or of a business use of listed_property made at or near the time of the expenditure or use supported by sufficient documentary_evidence has a high degree of credibility not present with respect to a statement prepared subsequent thereto when generally there is a lack of accurate recall thus the corrobo- rative evidence required to support a statement not made at or near the time of the expenditure or use must have a high degree of probative value to elevate such statement and evidence to the level of credibility reflected by a record made at or near the time of the expenditure or use supported by sufficient documentary_evidence the substantiation requirements of sec_274 are designed to encourage taxpayers to maintain the records together with documentary_evidence as provided in paragraph c of this section 274-5t temporary income_tax regs sec_1_274-5t temporary income_tax regs fed reg date the elements that a taxpayer must prove with respect to an expenditure for traveling away from home on business including expenditures_for the use of his automobile lodging meals and certain unidentified travel purposes are the amount of each such expenditure for traveling away from home except that the daily cost of the traveler’s own breakfast lunch and dinner may be aggregated the time of each such expenditure ie the dates of departure and return for each trip away from home and the number of days away from home spent on business the place of each such expenditure ie the destinations or local- ity of travel described by name of city or town or other similar designation and the business_purpose of each such expendi- ture ie the business reason for the travel or the nature of the business benefit derived or expected to be derived as a result of travel sec_1_274-5t temporary income_tax regs fed reg date in lieu of substantiating the actual amount of any expendi- ture relating to the business use of a passenger_automobile a taxpayer may use a standard mileage rate established by the internal_revenue_service standard mileage rate see sec_1_274-5 income_tax regs revproc_2001_54 sec_5 2001_2_cb_530 the standard mileage rate is to be multi- plied by the number of business miles traveled revproc_2001_ sec_5 c b pincite the use of the standard mileage rate establishes only the amount deemed expended with respect to the business use of a passenger_automobile sec_1_274-5 income_tax regs the taxpayer must still estab- lish the amount ie the business mileage the time and the business_purpose of each such use id in lieu of substantiating the actual amount spent for a meal while traveling away from home on business a taxpayer may use an amount computed at the federal meal and incidental expense m ie rate set forth in appendix a of c f_r chapter appendix a for the locality of travel for each calendar day that the taxpayer is traveling away from home on business see sec_1_274-5 income_tax regs revproc_2001_47 sec_3 a 2001_2_cb_332 applicable to inter alia jan through date revproc_2002_63 sec_3 a 2002_2_cb_691 applicable to inter alia oct through date the use of the m ie estab- lishes only the daily amount deemed spent for meals while travel- ing away from home on business sec_1_274-5 income_tax regs the taxpayer must still establish the time the place and the business_purpose of the daily expenditures_for meals id in support of the deductions that petitioner claims for his taxable_year for expenditures_for the use of his automobile lodging meals and certain unidentified travel purposes peti- tioner testified that during that year he worked in north carolina and pennsylvania in support of his testimony peti- tioner relies on a document document one that his certified_public_accountant prepared sometime after the internal_revenue_service contacted petitioner regarding petitioner’ sec_2002 tax_return document one purports to list the job site locations at which petitioner claims he worked during ie west jeffer- son north carolina and wind gap pennsylvania the respective time periods during which he claims he worked at such locations and the respective round-trip mileages from core west virginia to such locations the record does not establish where peti- tioner resided during the periods in when petitioner claims 7petitioner did not identify during his testimony the loca- tions in n c or pa where he claims he worked during his taxable_year he traveled to certain job site locations in north carolina and pennsylvania nor does the record establish the location of the principal office or place of business of petitioner’s employer for such periods document one also purports to list meal ex- penses in of dollar_figure per day for days in each of the months of april may july august and october and days in each of the months of june and september petitioner also relies on another document document two to support his position with respect to the deduction that he is claiming for lodging_expenses it is not clear from the record when document two was prepared document two purports to list the dates on which petitioner incurred lodging_expenses the respective names of the establishments at which such expenses were incurred and the amounts of such expenses petitioner concedes that document one was not prepared at or near the time in of the expenditures_for the use of his automobile lodging meals and certain unidentified travel purposes that are at issue petitioner failed to establish when document two was prepared we find that document one and docu- ment two do not have the high degree of credibility that would be present with a record or statement made at or near the time of the use of petitioner’s automobile and the expenditures_for 8in petitioner’ sec_2002 tax_return which he timely filed petitioner indicated that his home address was keyser w va lodging meals and certain unidentified travel purposes that are at issue see sec_1_274-5t temporary income_tax regs fed reg date although petitioner testified about document one and document two we found his testimony to be sparse vague general and conclusory we do not find his testimony to be the type of reliable corroborative evidence required to support a record or statement not made at or near the time of the use or expenditures at issue see id we are unwilling to rely on document one document two and peti- tioner’s testimony to establish petitioner’s position with re- spect to the claimed expenditures_for the use of his automobile lodging meals and certain unidentified travel purposes on the record before us we find that petitioner has failed to carry his burden of establishing that he is entitled for his taxable_year to the deductions that he claims for expendi- tures for_the_use_of his automobile lodging meals and certain unidentified travel purposes claimed unidentified business_expenses petitioner presented no evidence and advances no argument with respect to the unidentified business_expenses for which he 9assuming arguendo that we had found document one document two and petitioner’s testimony to be reliable those documents and that testimony do not establish all of the elements that petitioner must prove in order to satisfy the requirements under sec_274 see sec_1_274-5t temporary income_tax regs fed reg date claims a deduction on the record before us we find that petitioner has failed to carry his burden of establishing that he is entitled for his taxable_year to the deduction that he claims for certain unidentified business_expenses claimed union dues in support of his position that he is entitled for his taxable_year to deduct dollar_figure of union dues in excess of the amount allowed by respondent petitioner relies on document two document two purports to list union dues totaling dollar_figure that petitioner claims he paid in to three different unions petitioner did not offer any other evidence such as canceled checks to corroborate that claim in any event the total amount of union dues that petitioner claims in document two is dollar_figure which is less than the amount conceded by respondent on the record before us we find that petitioner has failed to carry his burden of establishing that he is entitled for his taxable_year to the deduction that he claims for union dues in excess of the amount allowed by respondent we have considered all of the parties’ contentions and arguments that are not discussed herein and we find them to be without merit irrelevant and or moot 10see supra note to reflect the foregoing decision will be entered for respondent
